ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of June 26,
2008 is made by G&E HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC, a Delaware limited
liability company (“Borrower”), GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland
corporation (“Guarantor”; Borrower and Guarantor are individually and
collectively referred to herein as “Indemnitor”) to and for the benefit of FIFTH
THIRD BANK, a Michigan banking corporation, together with its successors and
assigns (“Agent”), as agent for the Banks (as defined below).

R E C I T A L S:

A. Pursuant to that certain Loan Agreement (together with all renewals,
amendments, modifications, increases and extensions thereof, the “Loan
Agreement”) dated as of the date hereof between Borrower, Agent, and the
financial institutions identified therein (the “Banks”), Banks have agreed to
make a loan to Borrower in the maximum principal amount of $58,000,000.00 (the
“Loan”). The Loan is evidenced by certain Syndicated Promissory Notes dated as
of even date herewith in the aggregate principal amount of $58,000,000.00 from
Borrower to the order of each Bank (collectively, the “Notes”). Capitalized
terms used and not specifically defined herein shall bear the same meaning as in
the Loan Agreement.

B. The Loan is secured by, among other things, that certain Mortgage, Security
Agreement, Fixture Filing and Assignment of Leases and Rents dated as of even
date herewith by Borrower for the benefit of Agent (together with all renewals,
modifications, increases and extensions thereof, the “Mortgage”), which grants
Agent a first priority security interest in the real property described on
Exhibit A attached thereto (the “Property”).

C. As a condition precedent to, and in consideration of, the making of the Loan,
Banks have required that Indemnitor indemnify Banks with respect to
environmental conditions and operations at the Property as set forth below.

NOW, THEREFORE, to induce Banks to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby certify, represent, and warrant to Agent, and covenant and
agree, as follows:

1. Definitions: As used herein, the following terms shall have the meanings
specified below:

1.1 The term “Agreement” shall mean this Environmental Indemnity Agreement and
all modifications, supplements, and amendments thereto.

1.2 The term “De Minimis Amounts” shall mean any Hazardous Substance either
(a) being transported on or from the Property or being stored for use by
Borrower or any tenant on the Property within a year from original arrival on
the Property in connection with Borrower’s or such tenant’s current operations,
or (b) being currently used by Borrower or any tenant on the Property, in either
case in such quantities and in a manner that both (i) do not constitute a
violation or threatened violation of any Environmental Law or require any
reporting or disclosure under any Environmental Law and (ii) are consistent with
customary business practice for such operations in the state where the Property
is located.

1.3 The term “Environmental Claim” shall mean any and all actual or threatened
liabilities, claims, actions, causes of action, judgments, orders, inquiries,
investigations, studies or notices relating to any Hazardous Substance or any
Environmental Law including without limitation those arising as a result of
strict liability, whether under Environmental Law or otherwise, and those
arising out of the negligence of the Indemnified Party.

1.4 The terms “Environmental Costs” shall have the meaning ascribed to such term
in Section 5 hereof.

1.5 The term “Environmental Law” shall mean any federal, state or local law,
whether common law, statute, ordinance, rule, regulation, or judicial or
administrative decision or policy or guideline, pertaining to Hazardous
Substances, health, industrial hygiene, environmental conditions, or the
regulation or protection of the environment, and all amendments thereto as of
this date and to be added in the future and any successor statute or rule or
regulation promulgated thereto.

1.6 The term “Event of Default” shall mean any default or failure in performance
of any provision of this Agreement. Any Event of Default hereunder shall
constitute an Event of Default under the Loan Documents.

1.7 The term “Hazardous Substance” shall mean all of the following:

(a) Any substance, material, or waste that is included within the definitions of
“hazardous substances,” “hazardous materials,” “hazardous waste,” “toxic
substances,” “toxic materials,” “toxic waste,” or words of similar import in any
Environmental Law;

(b) Those substances listed as hazardous substances by the United States
Department of Transportation (or any successor agency) (49 C.F.R. 172.101 and
amendments thereto) or by the Environmental Protection Agency (or any successor
agency) (40 C.F.R. Part 302 and amendments thereto); and

(c) Any substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos-containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical.

1.8 The term “Indemnified Parties” shall mean and include Agent, Banks, any
parent, subsidiary, or affiliated company of Agent or Banks, any assignee or
successor in interest of all or part of Agent’s and/or Banks’ interest in the
Loan or the Loan Documents, any owner of a participation interest in the Loan or
the Loan Documents, any purchaser who acquires all or part of the Property from
Agent and/or Banks, their parent, or any of its subsidiaries or affiliates, any
recipient of a deed or assignment in lieu of foreclosure of all or part of the
Property, any court appointed receiver, and the officers, directors, employees
and agents of each of them.

1.9 The term “Loan Documents” shall mean the Notes, the Loan Agreement, the
Mortgage and any other documents evidencing, securing or otherwise relating to
the Loan.

1.10 The term “Property” shall have the meaning provided in the Recitals hereto,
and shall also include all property that is or was at any time affected by the
Mortgage, which may later include any and all property previously released from
the Mortgage.

1.11 The term “Release” shall mean any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
migrating, disposing, or dumping of any Hazardous Substance into the
environment.

2. Representations and Warranties.

(a) Except as disclosed in the reports listed on Exhibit B attached hereto
(collectively, the “Reports”), Indemnitor represents and warrants to the
Indemnified Parties that, (i) neither the Property nor Borrower nor any tenant,
are in violation of any Environmental Law applicable to the Property, and
(ii) neither the Property nor Borrower nor, to Indemnitor’s knowledge, any
tenant at the Property, are subject to any existing, pending or threatened
investigation pertaining to the Property by any federal, state or local
governmental authority or are subject to any remedial obligation or lien under
or in connection with any Environmental Law.

(b) Except as disclosed in the Reports, Indemnitor represents and warrants to
the Indemnified Parties that Indemnitor, including, without limitation, any
officer, director, employee, agent, affiliate, tenant, partner or joint venturer
of Indemnitor, has no knowledge or notice of the actual, alleged or threatened
presence or Release of Hazardous Substances in, on, around or potentially
affecting any part of the Property or the soil, groundwater or soil vapor on or
under the Property, or the migration of any Hazardous Substance, from or to any
other property adjacent to or in the vicinity of the Property; provided,
however, that the foregoing representation and warranty does not apply to De
Minimis Amounts.

(c) Indemnitor has undertaken an appropriate inquiry into the previous ownership
and uses of the Property consistent with good commercial practice. If any
environmental questionnaire is executed by Borrower and delivered to Agent,
Indemnitor represents and warrants to the Indemnified Parties that, to
Indemnitor’s knowledge, the information disclosed in any such environmental
questionnaire is true, complete and correct.

(d) Borrower’s intended future use of the Property will not result in the
Release of any Hazardous Substance other than De Minimis Amounts, in, on, around
or potentially affecting any part of the Property or in the soil, groundwater or
soil vapor on or under the Property, or the migration of any Hazardous Substance
from or to any other property adjacent to or in the vicinity of the Property.

3. Covenants of Indemnitor.

(a) Borrower shall neither use nor permit any third party to use, generate,
manufacture, produce, store, or Release, on, under or about the Property, or
transfer to or from the Property, any Hazardous Substance except De Minimus
Amounts in compliance with all applicable Environmental Laws; provided, however,
that if any third party, by act or omission or by intent or accident, allows any
of the foregoing actions to occur, Indemnitor shall promptly remedy such
condition, at their sole expense and responsibility. Furthermore, Indemnitor
shall not permit any environmental liens to be placed on any portion of the
Property.

(b) Borrower has complied, and shall comply and require all occupants of the
Property, regardless of length of occupancy, to comply, at Indemnitor’s sole
expense and responsibility, with all Environmental Laws governing or applicable
to Hazardous Substances, including those requiring disclosures to prospective
and actual buyers of all or any portion of the Property.

(c) Indemnitor shall promptly notify Agent in writing if Indemnitor, including,
without limitation, any officer, director, employee, agent, affiliate, partner,
or joint venturer, of any Indemnitor, has any actual knowledge or notice of the
following: (i) that any statement in Paragraph 2 of this Agreement is no longer
accurate, (ii) any lien, action or notice affecting the Property or Indemnitor
resulting from any violation or alleged violation of the Environmental Law,
(iii) the institution of any investigation, inquiry or proceeding concerning
Indemnitor or the Property pursuant to any Environmental Law or otherwise
relating to Hazardous Substances, or (iv) the discovery of any occurrence,
condition or state of facts which would render any representation or warranty
contained in this Agreement incorrect in any respect if made at the time of such
discovery.

(d) Indemnitor’s obligations under this Agreement shall not be diminished or
affected in any respect as a result of any notice, disclosure or knowledge, if
any, to or by any of the Indemnified Parties of the Release, presence, existence
or threatened Release of Hazardous Substances in, on, around, or potentially
affecting the Property or the soil, groundwater or soil vapor on or under the
Property, or of any matter covered by Indemnitor’s obligations hereunder. No
Indemnified Party shall be deemed to have permitted, caused, contributed to or
acquiesced in any such Release, presence, existence or threatened Release of
Hazardous Substances or any other matter covered by Indemnitor’s obligations
hereunder solely because Agent or any other Indemnified Party had notice,
disclosure or knowledge thereof, whether at the time this Agreement is delivered
or at any other time.

(e) Indemnitor shall conduct and complete, to Agent’s satisfaction, all
remedial, removal, and other actions necessary to clean up and remove Hazardous
Substances (other than De Minimis Amounts) in, on, or materially affecting the
Property: (i) in accordance with all applicable Environmental Laws; and (ii) in
accordance with all applicable orders and directives of all governmental
authorities. Indemnitor shall provide to Agent copies of all results and reports
relating to such remedial, removal, and other actions.

4. Agent’s Rights.

(a) Agent shall have the right, but not the obligation, without in any way
limiting Agent’s other rights and remedies under the Loan Documents, to enter
onto the Property at any reasonable time to take and remove soil or groundwater
samples, conduct tests and/or site assessments on any part of the Property or to
take such other actions as it deems necessary or advisable to clean up, remove,
resolve, or minimize the impact of, or otherwise deal with, any Hazardous
Substances on or affecting the Property following receipt of any notice from any
person or entity asserting the existence or possible existence of any Hazardous
Substances pertaining to the Property or any part thereof that, if true, could
result in an Environmental Claim, order, notice, suit, imposition of a lien on
the Property, or other action and/or that, in Agent’s sole opinion, could
jeopardize Agent’s security under the Loan Documents. All reasonable costs and
expenses paid or incurred by Agent in the exercise of any such rights shall be
payable by Indemnitor upon demand.

(b) Agent shall have the right at any time to appear in and to participate in,
as a party if it elects, and be represented by counsel of its own choice in, any
action or proceeding in connection with any Environmental Law that affects the
Property. Upon demand by any Indemnified Party, Indemnitor shall defend any
investigation, action or proceeding involving any matter covered by Indemnitor’s
obligations hereunder which is brought or commenced against any Indemnified
Party, whether alone or together with Borrower or any other person, all at
Indemnitor’s own cost and by counsel to be approved by the Indemnified Party in
the exercise of its reasonable judgment. In the alternative, any Indemnified
Party may elect to conduct its own defense at the expense of Indemnitor.
Indemnitor shall not, without the prior written consent of Agent: (i) settle or
compromise any action, suit, proceeding or claim or consent to the entry of any
judgment that does not include as an unconditional term thereof the delivery by
the claimant or plaintiff to Agent of a full and complete written release of the
Indemnified Parties (in form, scope and substance satisfactory to Agent in its
sole discretion) from all liability in respect of such action, suit, proceeding
or claim; or (ii) settle or compromise any action, suit, proceeding or claim in
any manner that may adversely affect the Indemnified Parties (as determined by
Agent in its sole discretion) or obligate the Indemnified Parties to pay any sum
or perform any obligation.

5. Indemnification. Indemnitor shall jointly and severally indemnify and hold
the Indemnified Parties harmless from, for and against any and all Environmental
Claims, liabilities, damages (including foreseeable and unforeseeable
consequential damages), losses, fines, penalties, judgments, awards,
settlements, and costs and expenses (including, without limitation, reasonable
attorneys’ fees, experts’, engineers’ and consultants’ fees, and costs and
expenses of investigation, testing, remediation and dispute resolution)
(collectively referred to as "Environmental Costs”) that directly or indirectly
arise out of or relate in any way to:

(a) Any investigation, cleanup, remediation, removal, or restoration work of
site conditions of the Property relating to Hazardous Substances (whether on the
Property or any other property);

(b) Any resulting damages, harm, or injuries to the person or property of any
third parties or to any natural resources involving Hazardous Substances
relating to the Property (whether on the Property or any other property);

(c) Any actual or alleged past or present disposal, generation, manufacture,
presence, processing, production, Release, storage, transportation, treatment,
or use of any Hazardous Substance on, under, or about the Property;

(d) Any actual or alleged presence of any Hazardous Substance on the Property;

(e) Any actual or alleged past or present violation of any Environmental Law
relating to the Property;

(f) Any actual or alleged past or present migration of any Hazardous Substance
from the Property to any other property, whether adjoining, in the vicinity, or
otherwise, or migration of any Hazardous Substance onto the Property from any
other property, whether adjoining, in the vicinity, or otherwise;

(g) Any lien on any part of the Property under any Environmental Law;

(h) Any Environmental Claim by any federal, state, or local governmental agency
and any claim that any Indemnified Party is liable for any such asserted
Environmental Claim allegedly because it is an “owner” or “operator” of the
Property under any Environmental Law;

(i) Any Environmental Claim asserted against any Indemnified Party by any of the
following: any person other than a governmental agency, including any person who
may purchase or lease all or any portion of the Property from Borrower, from any
Indemnified Party, or from any other purchaser or lessee; any person who may at
any time have any interest in all or any portion of the Property; any person who
may at any time be responsible for any cleanup costs or other Environmental
Claims relating to the Property; and any person claiming to have been injured in
any way as a result of exposure to any Hazardous Substance relating to the
Property;

(j) Any Environmental Claim which any Indemnified Party reasonably believes at
any time may be necessary to comply with any law, judgment, order, regulation,
or regulatory directive relating to Hazardous Substances and the Property, or
which any Indemnified Party reasonably believes at any time may be necessary to
protect the public health or safety;

(k) Any Environmental Claim resulting from currently existing conditions in, on,
around, or materially affecting the Property, whether known or unknown by
Borrower or the Indemnified Parties at the time this Agreement is executed, and
any such Environmental Claim resulting from the activities of Indemnitor,
tenants at the Property, or any other person, in, on, around, or materially
affecting the Property; or

(l) Breach of any representation or warranty by or covenant of Indemnitor set
forth in this Agreement.

Notwithstanding anything contained herein to the contrary, the foregoing
indemnity shall not apply to (i) matters resulting solely from the gross
negligence or willful misconduct of any Indemnified Party, or (ii) matters
resulting solely from the actions of Indemnified Parties taken after any such
parties have taken title to, or exclusive possession of the Property, provided
that, in both cases, such matters shall not arise from or be accumulated with
any condition of the Property, which condition was not caused by an Indemnified
Party. The foregoing indemnity is expressly intended to include, and does
include, any Environmental Costs arising as a result of any strict liability
imposed or threatened to be imposed on an Indemnified Party in connection with
any of the indemnified matters described in this Paragraph 5 or arising as a
result of the negligence (as opposed to gross negligence or willful misconduct)
of an Indemnified Party in connection with such matters.

6. Reinstatement of Obligations. If at any time all or any part of any payment
made by Indemnitor or received by an Indemnified Party from Indemnitor under or
with respect to this Agreement is or must be rescinded or returned for any
reason whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of any Indemnitor), then the obligations of Indemnitor hereunder
shall, to the extent of the payment rescinded or returned, be deemed to have
continued in existence, notwithstanding such previous payment made by
Indemnitor, or receipt of payment by an Indemnified Party, and the obligations
of Indemnitor hereunder shall continue to be effective or be reinstated, as the
case may be, as to such payment, all as though such previous payment by
Indemnitor had never been made.

7. Reservation of Rights. Nothing in this Agreement shall be construed to limit
any claim or right which any Indemnified Party may otherwise have at any time
against Indemnitor or any other person arising from any source other than this
Agreement, including any claim for fraud, misrepresentation, waste, or breach of
contract other than this Agreement, and any rights of contribution or indemnity
under any federal, state or local Environmental Law or other applicable law,
regulation or ordinance.

8. No Waiver; Rights Cumulative. If any Indemnified Party delays or fails to
exercise any right or remedy against Indemnitor, that alone shall not be
construed as a waiver of that right or remedy. All remedies of any Indemnified
Party against Indemnitor are cumulative.

9. Successors and Assigns. This Agreement shall be binding upon each Indemnitor
and its respective heirs, legal representatives, successors and assigns and
shall inure to the benefit of the Indemnified Parties. No Indemnitor shall have
any right to assign its respective obligations under this Agreement. This
Agreement is assignable by Agent and Banks, and any full or partial assignment
hereof by Agent or Banks shall operate to vest in the assignee all rights and
powers herein conferred upon and granted to Agent and Banks and so assigned by
Agent or Banks. Each Indemnitor expressly waives notice of transfer or
assignment of this Agreement and acknowledges that the failure by Agent to give
any such notice shall not affect the liabilities of Indemnitor hereunder.

10. Survival. The indemnity obligations of Indemnitor pursuant to Paragraph 5 of
this Agreement and all other obligations of Indemnitor hereunder shall survive
the payment of the Loan in full.

11. Full Recourse. The indemnity contained herein shall not be subject to any
nonrecourse or other limitation of liability provisions contained in any
document or instrument executed and delivered in connection with the Loan and
the liability of Indemnitor hereunder shall not be limited by any such
nonrecourse or similar limitation of liability provisions.

12. Misrepresentation. If any material warranty, representation or statement
contained herein shall be or shall prove to have been false when made or if
Indemnitor shall fail or neglect to perform or observe any of the terms,
provisions or covenants contained herein, the same shall constitute an Event of
Default (as defined in the Loan Documents) under the Loan Documents.

13. Notices. Any notice required or permitted in connection herewith shall be
given in the manner provided in the Mortgage.

14. Reliance; Separate Action. Indemnitor acknowledges that Agent has and will
rely upon the representations, warranties and agreements herein set forth in
closing and funding (or modifying as the case may be) the Loan and that the
execution and delivery of this Agreement is an essential condition but for which
Banks would not close or fund (or modify) the Loan. Indemnitor agrees that this
Agreement and the indemnity contained herein is separate, independent and in
addition to the undertakings of Indemnitor under the Loan Documents. Indemnitor
agrees that a separate action may be brought to enforce the provisions of this
Agreement which shall in no way be deemed to be an action on the Notes, whether
or not the Indemnified Parties would be entitled to a deficiency judgment
following a judicial foreclosure or sale under the Mortgage.

15. Waiver. Indemnitor waives any right or claim of right to cause a marshaling
of the assets of Indemnitor or to cause Agent to proceed against any of the
security for the Loan before proceeding under this Agreement against Indemnitor;
Indemnitor agrees that any payments required to be made hereunder shall become
due on demand; Indemnitor expressly waives and relinquishes all rights and
remedies accorded by applicable law to sureties, indemnitors or guarantors,
except any rights of subrogation that Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever that may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights, including, without limitation, any claim
that such subrogation rights were abrogated by any acts or omissions of Agent.

16. Successive Actions. Notwithstanding any law to the contrary, the parties
expressly agree that a separate right of action hereunder shall arise each time
Agent acquires knowledge of any matter indemnified by Indemnitor under this
Agreement. Separate and successive actions may be brought hereunder to enforce
any of the provisions hereof at any time and from time to time. No action
hereunder shall preclude any subsequent action, and Indemnitor hereby waives and
covenants not to assert any defense in the nature of splitting of causes of
action or merger of judgments.

17. Construction. In this Agreement, the word “person” includes any individual,
company, trust or other legal entity of any kind. If this Agreement is executed
by more than one person, the words “Indemnitor”, “Guarantor” and “Borrower”
include all such persons. The word “include(s)’’ means “include(s), without
limitation,” and the word “including” means “including, but not limited to.”
When the context and construction so require, all words used in the singular
shall be deemed to have been used in the plural and vice versa.

18. Severability. Every provision of this Agreement is intended to be severable.
If any term, provision, section or subsection of this Agreement is declared to
be illegal or invalid, for any reason whatsoever, by a court of competent
jurisdiction, such illegality or invalidity shall not affect the other terms,
provisions, sections or subsections of this Agreement, which shall remain
binding and enforceable. To the extent there is any conflict between this
Agreement and the terms and provisions of any of the other Loan Documents, the
terms and provisions of this Agreement shall control.

19. Costs and Expenses. On demand, Indemnitor agrees to pay all of the
Indemnified Parties’ costs and expenses, including attorneys’ fees, which may be
incurred in any effort to enforce any term of this Agreement, including all such
costs and expenses which may be incurred by any Indemnified Party in any legal
action, reference, mediation or arbitration proceeding. From the time(s)
incurred until paid in full to the Indemnified Parties, those sums shall bear
interest at the Default Rate (as defined in the Notes).

20. Time; No Course of Dealing. Time is of the essence of this Agreement, and of
each and every provision hereof. The waiver by Indemnified Party of any breach
or breaches hereof shall not be deemed, nor shall the same constitute, a waiver
of any subsequent breach of breaches.

21. Governing Law. This Agreement and the transaction contemplated hereunder
shall be governed by and construed in accordance with the laws of the State of
Illinois, without giving effect to conflict of laws principles.

22. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be deemed an original, but all such counterparts together
shall constitute but one Agreement.

23. Captions for Convenience. The captions and headings of the paragraphs of
this Agreement are for convenience of reference only and shall not be construed
in interpreting the provisions hereof.

24. Joint and Several Liability. Each party executing this Agreement as an
Indemnitor shall be jointly and severally liable for all obligations of
Indemnitor hereunder.

25. JURISDICTION AND VENUE. INDEMNITOR HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY INDEMNITOR AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS AGREEMENT SHALL BE LITIGATED IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS,
OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS OR, IF
INDEMNIFIED PARTIES INITIATE SUCH ACTION, ANY COURT IN WHICH INDEMNIFIED PARTIES
SHALL INITIATE SUCH ACTION AND WHICH HAS JURISDICTION. INDEMNITOR HEREBY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED BY INDEMNIFIED PARTIES IN ANY OF SUCH COURTS, AND HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS
ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER
PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO
INDEMNIFIED PARTIES AT THE ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO
THIS AGREEMENT. INDEMNITOR WAIVES ANY CLAIM THAT CHICAGO, ILLINOIS OR THE
NORTHERN DISTRICT OF ILLINOIS IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM
BASED ON LACK OF VENUE. SHOULD INDEMNITOR, AFTER BEING SO SERVED, FAIL TO APPEAR
OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE
NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF, INDEMNITOR SHALL BE
DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY INDEMNIFIED
PARTIES AGAINST INDEMNITOR AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR INDEMNITOR SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY INDEMNIFIED
PARTIES OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING BY INDEMNIFIED
PARTIES OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION,
AND INDEMNITOR HEREBY WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH
JUDGMENT OR ACTION.

26. Waiver of Jury Trial. INDEMNITOR AND INDEMNIFIED PARTIES HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) BETWEEN OR AMONG INDEMNITOR AND INDEMNIFIED PARTIES ARISING OUT OF OR
IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY
RELATIONSHIP BETWEEN INDEMNITOR AND INDEMNIFIED PARTIES. THIS PROVISION IS A
MATERIAL INDUCEMENT TO LENDER TO PROVIDE THE LOAN DESCRIBED HEREIN AND IN THE
OTHER LOAN DOCUMENTS.

[Signature page follows]

1

IN WITNESS WHEREOF, Indemnitor has executed this Agreement as of the date set
forth herein.

 
BORROWER:
 
G&E HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC, a Delaware limited liability
company
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory
GUARANTOR:
 
GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland corporation
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer

2